I concur in the result. I do not concur fully in the discussion. I readily agree that the distinction betweenlegislative expenses and personal expenses is to be observed in the consideration of the case. The power to allow the former inheres in the legislative function and may always be exercised. The power to allow the latter does not so inhere, nor may it be exercised by the legislature, except to the extent of constitutional permission. Section 25, Article 3, of the Constitution expressly forbids the allowance of any otherpersonal expenses than the mileage provided for in said section. Chapter 1, Acts of the 43 G.A., does purport to permit the allowance of personal expenses, which Section 25, Article 3, of the Constitution forbids. The Act is therefore in violation of the Constitution. In my judgment, that ends the argument. I think that the decision should be predicated upon that ground and not upon the ground that the Act in question constituted an allowance for compensation. The Act purports to allow personal expenses. I would read it according to its terms. *Page 825